ORDER

Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant to Maryland Rule 16-772, it is this 18th day of October, 2012, hereby
ORDERED, by the Court of Appeals of Maryland, that Michael Kenneth Decker, be, and he hereby is, DISBARRED by consent from the practice of law in the State of Maryland, effective immediately, and it is further,
ORDERED, that the Clerk of this Court shall immediately strike the name of Michael Kenneth Decker from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify to the Trustees of the Client Protection *53Fund of the Bar of Maryland and the clerks of all judicial tribunals in this State that the name of Michael Kenneth Decker has so been stricken.